


110 HR 1012 IH: Small Business Growth Act of

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Buchanan (for
			 himself, Ms. Fallin,
			 Mr. Gilchrest,
			 Mr. Davis of Illinois, and
			 Ms. Ginny Brown-Waite of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Small Business,
			 Judiciary,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform laws and procedures affecting small
		  business.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Growth Act of
			 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Association Health Plans
					Sec. 101. Rules governing association health
				plans.
						Part 8—Rules Governing Association Health Plans
						Sec. 801. Association health plans.
						Sec. 802. Certification of association health
				  plans.
						Sec. 803. Requirements relating to sponsors and boards of
				  trustees.
						Sec. 804. Participation and coverage requirements.
						Sec. 805. Other requirements relating to plan documents,
				  contribution rates, and benefit options.
						Sec. 806. Maintenance of reserves and provisions for solvency
				  for plans providing health benefits in addition to health insurance
				  coverage.
						Sec. 807. Requirements for application and related
				  requirements.
						Sec. 808. Notice requirements for voluntary
				  termination.
						Sec. 809. Corrective actions and mandatory
				  termination.
						Sec. 810. Trusteeship by the Secretary of insolvent association
				  health plans providing health benefits in addition to health insurance
				  coverage.
						Sec. 811. State assessment authority.
						Sec. 812. Definitions and rules of
				  construction.
					Sec. 102. Clarification of treatment of single employer
				arrangements.
					Sec. 103. Enforcement provisions relating to association health
				plans.
					Sec. 104. Cooperation between Federal and State
				authorities.
					Sec. 105. Effective date and transitional and other
				rules.
					Title II—Extension of increased expensing
					Sec. 201. Extension of increased expensing for small
				businesses.
					Title III—Paperwork requirements
					Sec. 301. Suspension of fines for first-time paperwork
				violations by small business concerns.
					Title IV—Federal Rules of Civil Procedure
				improvements
					Sec. 401. Attorney accountability.
					Sec. 402. Applicability of Rule 11 to State cases affecting
				interstate commerce.
					Sec. 403. Prevention of forum-shopping.
					Sec. 404. Rule of construction.
					Sec. 405. Three-strikes rule for suspending attorneys who
				commit multiple Rule 11 violations.
					Sec. 406. Presumption of rule 11 violation for repeatedly
				relitigating same issue.
					Sec. 407. Enhanced sanctions for document destruction in
				pending Federal court proceedings.
					Sec. 408. Ban on concealment of unlawful conduct.
					Title V—Awarding of procurement contracts
					Sec. 501. Increase in government-wide goal for procurement
				contracts awarded to small business concerns.
				
			IAssociation Health
			 Plans
			101.Rules governing
			 association health plans
				(a)In
			 GeneralSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding after part 7 the following new
			 part:
					
						8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
							801.Association
				health plans
								(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
								(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
									(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
									(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
									(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
									Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification of
				association health plans
								(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
								(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
								(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
								(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
								(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
								(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
									(1)a plan which
				offered such coverage on the date of the enactment of the
				Small Business Growth Act of
				2007,
									(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries, or
									(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
									803.Requirements
				relating to sponsors and boards of trustees
								(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
								(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
									(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
									(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
									(3)Rules governing
				relationship to participating employers and to contractors
										(A)Board
				membership
											(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
											(ii)Limitation
												(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
												(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
												(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
												(iii)Certain plans
				excludedClause (i) shall not apply to an association health plan
				which is in existence on the date of the enactment of the
				Small Business Growth Act of
				2007.
											(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
										(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
									(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
									(2)the requirements of
				section 804(a)(1) shall be deemed met.
									The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
								(a)Covered
				Employers and IndividualsThe requirements of this subsection are
				met with respect to an association health plan if, under the terms of the
				plan—
									(1)each participating
				employer must be—
										(A)a member of the
				sponsor,
										(B)the sponsor,
				or
										(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
										except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
										(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
										(B)the beneficiaries
				of individuals described in subparagraph (A).
										(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association
				health plan in existence on the date of the enactment of the
				Small Business Growth Act of
				2007, an affiliated member of the sponsor of the plan may be
				offered coverage under the plan as a participating employer only if—
									(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
									(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
									(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
								(d)Prohibition of
				Discrimination Against Employers and Employees Eligible to
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
									(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
									(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
									(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
									805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
									(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
										(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
										(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
										(C)incorporates the
				requirements of section 806.
										(2)Contribution
				rates must be nondiscriminatory
										(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
										(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
											(i)setting
				contribution rates based on the claims experience of the plan; or
											(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
											subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
									(4)Marketing
				requirements
										(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
										(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
										(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
									(b)Ability of
				Association Health Plans to Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
								806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
								(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
									(1)the benefits under
				the plan consist solely of health insurance coverage; or
									(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
										(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
											(i)a
				reserve sufficient for unearned contributions;
											(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
											(iii)a reserve
				sufficient for any other obligations of the plan; and
											(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
											(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
											(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
											(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
											(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
											Any
				person issuing to a plan insurance described in clause (i), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (i)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus
				in Addition to Claims ReservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
									(1)$500,000,
				or
									(2)such greater
				amount (but not greater than $2,000,000) as may be set forth in regulations
				prescribed by the applicable authority, considering the level of aggregate and
				specific excess/stop loss insurance provided with respect to such plan and
				other factors related to solvency risk, such as the plan’s projected levels of
				participation or claims, the nature of the plan’s liabilities, and the types of
				assets available to assure that such liabilities are met.
									(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
								(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
								(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
								(f)Measures to
				Ensure Continued Payment of Benefits by Certain Plans in Distress
									(1)Payments by
				certain plans to association health plan fund
										(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
										(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
										(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
										(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
									(3)Association
				health plan fund
										(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
										(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
										(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
									(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
										(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
										(B)which is
				guaranteed renewable; and
										(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
									(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
									(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation); and
									(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
									(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
								(j)Solvency
				Standards Working Group
									(1)In
				generalWithin 90 days after the date of the enactment of the
				Small Business Growth Act of
				2007, the applicable authority shall establish a Solvency
				Standards Working Group. In prescribing the initial regulations under this
				section, the applicable authority shall take into account the recommendations
				of such Working Group.
									(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
										(A)a representative of
				the National Association of Insurance Commissioners;
										(B)a representative
				of the American Academy of Actuaries;
										(C)a representative
				of the State governments, or their interests;
										(D)a representative
				of existing self-insured arrangements, or their interests;
										(E)a representative of
				associations of the type referred to in section 801(b)(1), or their interests;
				and
										(F)a representative
				of multiemployer plans that are group health plans, or their interests.
										807.Requirements
				for application and related requirements
								(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
								(b)Information To
				Be Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
									(1)Identifying
				informationThe names and addresses of—
										(A)the sponsor;
				and
										(B)the members of the
				board of trustees of the plan.
										(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
									(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
									(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
									(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
									(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
										(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
										(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
										(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
										(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
										(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
										(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
								(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
								(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
								(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
									(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
									(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
									The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
								(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
								(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
								(3)submits such plan
				in writing to the applicable authority.
								Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
								(a)Actions to Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
								(b)Mandatory
				TerminationIn any case in which—
									(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
									(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
									the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
								(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
								(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
									(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
									(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
									(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
									(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
									(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
									(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
									(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
									(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
									(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
									(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
									(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
									(1)the sponsor and
				plan administrator;
									(2)each
				participant;
									(3)each participating
				employer; and
									(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
									(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
								(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
								(f)Jurisdiction of
				Court
									(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
									(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
									(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
								811.State assessment
				authority
								(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of the Small Business Growth Act of
				2007.
								(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
									(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
									(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
									(3)such tax is
				otherwise nondiscriminatory; and
									(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
									812.Definitions and
				rules of construction
								(a)DefinitionsFor
				purposes of this part—
									(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
									(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
									(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
									(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
									(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
									(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
									(7)Individual
				market
										(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
										(B)Treatment of
				very small groups
											(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
											(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
											(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
									(9)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
									(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
									(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
										(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
										(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
										(C)in the case of an
				association health plan in existence on the date of the enactment of the
				Small Business Growth Act of
				2007, a person eligible to be a member of the sponsor or one of
				its member associations.
										(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
									(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
									(b)Rules of
				Construction
									(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
										(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
										(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
										(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
									.
				(b)Conforming
			 Amendments to Preemption Rules
					(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
						
							(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
							.
					(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
						(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
						(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
						(C)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
						(D)by inserting after
			 subsection (c) the following new subsection:
							
								(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
									(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
										(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
										(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
										(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
										(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
										(B)relating to prompt payment of
				claims.
										(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
									(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
									.
						(3)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
						(A)in clause (i)(II),
			 by striking and at the end;
						(B)in clause (ii), by
			 inserting and which does not provide medical care (within the meaning of
			 section 733(a)(2)), after arrangement,, and by striking
			 title. and inserting title, and; and
						(C)by adding at the
			 end the following new clause:
							
								(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
								.
						(4)Section 514(e) of
			 such Act (as redesignated by paragraph (2)(C)) is amended—
						(A)by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing; and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of the
				Small Business Growth Act of
				2007 shall be construed to alter, amend, modify, invalidate,
				impair, or supersede any provision of this title, except by specific
				cross-reference to the affected
				section.
								.
						(c)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
				(d)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
				(e)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
				(f)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2012, the Secretary of Labor
			 shall report to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
				(g)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
					
						
							Part 8—Rules Governing Association Health
				Plans
							801. Association health plans.
							802. Certification of association health
				plans.
							803. Requirements relating to sponsors and
				boards of trustees.
							804. Participation and coverage
				requirements.
							805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
							806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
							807. Requirements for application and
				related requirements.
							808. Notice requirements for voluntary
				termination.
							809. Corrective actions and mandatory
				termination.
							810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
							811. State assessment
				authority.
							812. Definitions and rules of
				construction.
						
						.
				102.Clarification
			 of treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
				(1)in clause (i), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
				(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
					
						(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
							(II)in any other case, the
				determination
							;
				(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
				(4)by inserting after
			 clause (iii) the following new clause:
					
						(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (i), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (i), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
						.
				103.Enforcement
			 provisions relating to association health plans
				(a)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
					(1)by inserting
			 (a) after Sec. 501.; and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
								(1)being an
				association health plan which has been certified under part 8;
								(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
								(3)being a plan or
				arrangement described in section 3(40)(A)(i),
								shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
					(b)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
					
						(n)Association
				Health Plan Cease and Desist Orders
							(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
								(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
								(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
								a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
								(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
								(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
								(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
							.
				(c)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
					
						(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
						.
				104.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
				
					(d)Consultation
				With States With Respect to Association Health Plans
						(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
							(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
							(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
							(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
							(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
							(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
							.
			105.Effective date
			 and transitional and other rules
				(a)Effective
			 DateThe amendments made by this Act shall take effect 1 year
			 after the date of the enactment of this Act. The Secretary of Labor shall first
			 issue all regulations necessary to carry out the amendments made by this Act
			 within 1 year after the date of the enactment of this Act.
				(b)Treatment of
			 Certain Existing Health Benefits Programs
					(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this title)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
						(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
						(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
						(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
							(i)is
			 elected by the participating employers, with each employer having one vote;
			 and
							(ii)has
			 complete fiscal control over the arrangement and which is responsible for all
			 operations of the arrangement;
							(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
						(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
						The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
					IIExtension of
			 increased expensing
			201.Extension of
			 increased expensing for small businessesSection 179 of the Internal Revenue Code of
			 1986 (relating to election to expense certain depreciable business assets) is
			 amended by striking 2010 each place it appears and inserting
			 2011.
			IIIPaperwork
			 requirements
			301.Suspension of
			 fines for first-time paperwork violations by small business
			 concernsSection 3506 of title
			 44, United States Code (commonly referred to as the Paperwork Reduction
			 Act), is amended by adding at the end the following:
				
					(j)Small
				Businesses
						(1)Small business
				concernIn this subsection, the term small business
				concern means a business concern that meets the requirements of section
				3(a) of the Small Business Act (15 U.S.C. 632(a)) and the regulations
				promulgated under that section.
						(2)In
				generalIn the case of a first-time violation by a small business
				concern of a requirement regarding the collection of information by an agency,
				the head of such agency shall not impose a civil fine on the small business
				concern unless the head of the agency determines that—
							(A)the violation has
				the potential to cause serious harm to the public interest;
							(B)failure to impose
				a civil fine would impede or interfere with the detection of criminal
				activity;
							(C)the violation is a
				violation of an internal revenue law or a law concerning the assessment or
				collection of any tax, debt, revenue, or receipt;
							(D)the violation was
				not corrected on or before the date that is 6 months after the date of receipt
				by the small business concern of notification of the violation in writing from
				the agency; or
							(E)except as provided
				in paragraph (3), the violation presents a danger to the public health or
				safety.
							(3)Danger to public
				health or safety
							(A)In
				generalIn any case in which the head of an agency determines
				under paragraph (2)(E) that a violation presents a danger to the public health
				or safety, the head of the agency may, notwithstanding paragraph (2)(E),
				determine not to impose a civil fine on the small business concern if the
				violation is corrected not later than 24 hours after receipt by the small
				business owner of notification of the violation in writing.
							(B)ConsiderationsIn
				determining whether to provide a small business concern with 24 hours to
				correct a violation under subparagraph (A), the head of the agency shall take
				into account all of the facts and circumstances regarding the violation,
				including—
								(i)the nature and
				seriousness of the violation, including whether the violation is technical or
				inadvertent or involves willful or criminal conduct;
								(ii)whether the small
				business concern has made a good faith effort to comply with applicable laws
				and to remedy the violation within the shortest practicable period of time;
				and
								(iii)whether the
				small business concern has obtained a significant economic benefit from the
				violation.
								(C)Notice to
				congressIn any case in which the head of the agency imposes a
				civil fine on a small business concern for a violation that presents a danger
				to the public health or safety and does not provide the small business concern
				with 24 hours to correct the violation under subparagraph (A), the head of the
				agency shall notify Congress regarding such determination not later than the
				date that is 60 days after the date that the civil fine is imposed by the
				agency.
							(4)Limited to
				first-time violations
							(A)In
				generalThis subsection shall not apply to any violation by a
				small business concern of a requirement regarding collection of information by
				an agency if such small business concern previously violated any requirement
				regarding collection of information by that agency.
							(B)Other
				agenciesFor purposes of making a determination under
				subparagraph (A), the head of an agency shall not take into account any
				violation of a requirement regarding collection of information by another
				agency.
							.
			IVFederal Rules of
			 Civil Procedure improvements
			401.Attorney
			 accountabilityRule 11(c) of
			 the Federal Rules of Civil Procedure is amended—
				(1)by amending the
			 first sentence to read as follows: If a pleading, motion, or other paper
			 is signed in violation of this rule, the court, upon motion or upon its own
			 initiative, shall impose upon the attorney, law firm, or parties that have
			 violated this subdivision or are responsible for the violation, an appropriate
			 sanction, which may include an order to pay the other party or parties for the
			 reasonable expenses incurred as a direct result of the filing of the pleading,
			 motion, or other paper, that is the subject of the violation, including a
			 reasonable attorney's fee.;
				(2)in paragraph
			 (1)(A)—
					(A)by striking
			 Rule 5 and all that follows through corrected.
			 and inserting Rule 5.; and
					(B)by striking
			 the court may award and inserting the court shall
			 award; and
					(3)in paragraph (2),
			 by striking shall be limited to what is sufficient and all that
			 follows through the end of the paragraph (including subparagraphs (A) and (B))
			 and inserting shall be sufficient to deter repetition of such conduct or
			 comparable conduct by others similarly situated, and to compensate the parties
			 that were injured by such conduct. The sanction may consist of an order to pay
			 to the party or parties the amount of the reasonable expenses incurred as a
			 direct result of the filing of the pleading, motion, or other paper that is the
			 subject of the violation, including a reasonable attorney's
			 fee..
				402.Applicability
			 of Rule 11 to State cases affecting interstate commerceIn any civil action in State court, the
			 court, upon motion, shall determine within 30 days after the filing of such
			 motion whether the action substantially affects interstate commerce. Such court
			 shall make such determination based on an assessment of the costs to the
			 interstate economy, including the loss of jobs, were the relief requested
			 granted. If the court determines such action substantially affects interstate
			 commerce, the provisions of Rule 11 of the Federal Rules of Civil Procedure
			 shall apply to such action.
			403.Prevention of
			 forum-shopping
				(a)In
			 generalSubject to subsection
			 (b), a personal injury claim filed in State or Federal court may be filed only
			 in the State and, within that State, in the county (or if there is no State
			 court in the county, the nearest county where a court of general jurisdiction
			 is located), or Federal district in which—
					(1)the person bringing
			 the claim, including an estate in the case of a decedent and a parent or
			 guardian in the case of a minor or incompetent—
						(A)resides at the
			 time of filing; or
						(B)resided at the
			 time of the alleged injury;
						(2)the alleged injury
			 or circumstances giving rise to the personal injury claim allegedly
			 occurred;
					(3)the defendant's
			 principal place of business is located, if the defendant is a corporation;
			 or
					(4)the defendant
			 resides, if the defendant is an individual.
					(b)Determination of
			 Most Appropriate ForumIf a person alleges that the injury or
			 circumstances giving rise to the personal injury claim occurred in more than
			 one county (or Federal district), the trial court shall determine which State
			 and county (or Federal district) is the most appropriate forum for the claim.
			 If the court determines that another forum would be the most appropriate forum
			 for a claim, the court shall dismiss the claim. Any otherwise applicable
			 statute of limitations shall be tolled beginning on the date the claim was
			 filed and ending on the date the claim is dismissed under this
			 subsection.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 personal injury claim—
						(A)means a civil
			 action brought under State law by any person to recover for a person's personal
			 injury, illness, disease, death, mental or emotional injury, risk of disease,
			 or other injury, or the costs of medical monitoring or surveillance (to the
			 extent such claims are recognized under State law), including any derivative
			 action brought on behalf of any person on whose injury or risk of injury the
			 action is based by any representative party, including a spouse, parent, child,
			 or other relative of such person, a guardian, or an estate;
						(B)does not include a
			 claim brought as a class action; and
						(C)does not include a
			 claim against a debtor in a case pending under title 11 of the United States
			 Code that is a personal injury tort or wrongful death claim within the meaning
			 of section 157(b)(5) of title 28, United States Code.
						(2)The term
			 person means any individual, corporation, company, association,
			 firm, partnership, society, joint stock company, or any other entity, but not
			 any governmental entity.
					(3)The term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, and any other territory or
			 possession of the United States.
					(d)ApplicabilityThis
			 section applies to any personal injury claim filed in Federal or State court on
			 or after the date of the enactment of this Act.
				404.Rule of
			 constructionNothing in
			 section 402 or in the amendments made by section 401 shall be construed to bar
			 or impede the assertion or development of new claims or remedies under Federal,
			 State, or local civil rights law.
			405.Three-strikes
			 rule for suspending attorneys who commit multiple Rule 11 violations
				(a)Mandatory
			 SuspensionWhenever a Federal
			 district court determines that an attorney has violated Rule 11 of the Federal
			 Rules of Civil Procedure, the court shall determine the number of times that
			 the attorney has violated that rule in that Federal district court during that
			 attorney's career. If the court determines that the number is three or more,
			 the Federal district court—
					(1)shall suspend that
			 attorney from the practice of law in that Federal district court for one year;
			 and
					(2)may suspend that
			 attorney from the practice of law in that Federal district court for any
			 additional period that the court considers appropriate.
					(b)Appeal;
			 StayAn attorney has the right to appeal a suspension under
			 subsection (a). While such an appeal is pending, the suspension shall be
			 stayed.
				(c)ReinstatementTo
			 be reinstated to the practice of law in a Federal district court after
			 completion of a suspension under subsection (a), the attorney involved must
			 first petition the court for reinstatement under such procedures and conditions
			 as the court may prescribe.
				406.Presumption of
			 rule 11 violation for repeatedly relitigating same issueWhenever a party presents to a Federal court
			 a pleading, written motion, or other paper, that includes a claim or defense
			 that the party has already litigated and lost on the merits in any forum in
			 final decisions not subject to appeal on three consecutive occasions, and the
			 claim or defense, respectively, involves the same plaintiff and the same
			 defendant on each occasion, there shall be a rebuttable presumption that the
			 presentation of such paper is in violation of Rule 11 of the Federal Rules of
			 Civil Procedure.
			407.Enhanced
			 sanctions for document destruction in pending Federal court
			 proceedingsWhoever willfully
			 and intentionally influences, obstructs, or impedes, or attempts to influence,
			 or obstruct, or impede, a pending Federal court proceeding through the willful
			 and intentional destruction of documents sought pursuant to the rules of such
			 Federal court proceeding and highly relevant to that proceeding—
				(1)shall be punished
			 with mandatory civil sanctions of a degree commensurate with the civil
			 sanctions available under Rule 11 of the Federal Rules of Civil Procedure, in
			 addition to any other civil sanctions that otherwise apply;
				(2)shall be held in
			 contempt of court; and if an attorney, referred to one or more appropriate
			 State bar associations for disciplinary proceedings.
				408.Ban on
			 concealment of unlawful conduct
				(a)In
			 generalIn any Rule 11 of the
			 Federal Rules of Civil Procedure proceeding, a court may not order that a court
			 record not be disclosed unless the court makes a finding of fact that
			 identifies the interest that justifies the order and determines that interest
			 outweighs any interest in the public health and safety that the court
			 determines would be served by disclosing the court record.
				(b)ApplicabilityThis
			 section applies to any record formally filed with a court, but shall not
			 include any records subject to—
					(1)the attorney-client
			 privilege or any other privilege recognized under Federal or State law that
			 grants the right to prevent disclosure of certain information unless the
			 privilege has been waived; or
					(2)applicable State
			 or Federal laws that protect the confidentiality of crime victims, including
			 victims of sexual abuse.
					VAwarding of
			 procurement contracts
			501.Increase in
			 government-wide goal for procurement contracts awarded to small business
			 concernsSection 15(g)(1) of
			 the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking 23
			 percent and inserting 25 percent.
			
